OPINION — AG — ****PERMIT — OVERWEIGHT VEHICLES **** THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY HAS AUTHORITY TO ISSUE OVERWEIGHT PERMITS FOR VEHICLES FOR TRAVEL ON INTERSTATE HIGHWAYS WITHIN THE STATE THAT EXCEED THE FEDERAL WEIGHT LIMITS BUT ARE WITHIN THE LIMITS PRESCRIBED BY OKLAHOMA STATUTES FOR USE ON ALL OTHER OKLAHOMA HIGHWAYS. THIS CONCLUSION IS CONSISTENT WITH THE OKLAHOMA LAW AND WITH THE INTERPRETATION OF THE UNITED STATES DEPARTMENT OF TRANSPORTATION.   THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY MAY ISSUE SUCH SPECIAL PERMITS ON THE BASIS THAT HE DEEMS APPROPRIATE AS LONG AS HE COMPLIES WITH THE OKLAHOMA STATUTES AND COLLECTS A MINIMUM FEE OF FIVE DOLLARS ($5.00) FOR SUCH PERMIT. THE DURATION OF SUCH PERMIT MAY BE FOR WHATEVER PERIOD THE COMMISSIONER DEEMS APPROPRIATE. CITE: 47 O.S. 1975 Supp., 14-109 [47-14-109], 23 U.S.C. § 127, 47 O.S. 1971, 2-108 [47-2-108] (PAUL C. DUNCAN)  ** SEE: OPINION NO. 86-139 ** OVERRULED BY OPINION NO. 92-012 (1992) TO THE EXTENT THAT IT CONFLICTS **